Leach, C. J.,
dissenting. The majority opinion, in holding that the trial court abused its discretion in- excluding the opinion testimony of Dr. Cohen, concludes that “the application and removal of a Cast are not procedures limited to orthopedic surgeons”; “that the application and removal of a cast is a mere mechanical act * * * ”; and that there is “a common way all surgeons appl[y] casts” which was known to Dr. Cohen and thus “a minimum standard of care common to all specialties with regard to the application of casts.”
In so concluding the majority, in effect, holds that one cast is just like any other east, and that the medical necessity dictating that the cast not be removed during a particular span of time is irrelevent; just so long as the patient at some time after its application says that it is “too tight.”
When the testimony (including the proffer) of Dr. Cohen is carefully examined, it clearly appears that he did not even attempt to profess expertise involving the orthopedic question of when an ankle and leg east, placed to immobilize the area to accomplish the knitting of the bones following an open reduction and internal fixation by the use of screws and wires, could or should be removed. Nor did Dr. Cohen actually assert any knowledge of the key question as to the standard of care involved in such a medical decision; nor the deviation by any of the defendants from such standard.
Although reference is made in the majority opinion to the violation of a “minimum standard of care” in the 'application of the east, a study of the record'and of Dr. Cohen’s testimony demonstrates that no evidence of-any type, character or description was adduced even hinting at any such departure from such standard in the application of the cast.
The claim actually made was that the cast should have been removed sooner than it was' since at the time plaintiff saw Dr. Cohen in late July 1974, plaintiff “felt that it was tight” and that although. “ [t] here was no .way for me to tell if it was tight * * * I felt there was a good chance that it could have been tight”; and that Dr. *164Cohen follows the practice of always removing a cast when one of his patients complains that it is too tight. Despite the fact that he is “ [n]ot really” “familiar with open reduction and internal fixation of an ankle,” is not “familiar with the techniques of doing the open reduction and internal fixation,” has had “no clinical experience” in this field, and as a podiatrist is limited in surgery to “muscles and tendons of the leg governing the functions of the foot” but not including the hones, the majority concludes that the trial court abused its discretion in excluding the proffered testimony of Dr. Cohen that plaintiff suffered injury as “a direct result of a tight cast.” Irrespective of whether, under other fact patterns, a podiatrist might be qualified to express an opinion as to the violation of the standard of care by an orthopedic surgeon, the testimony of Dr. Cohen, in my opinion, falls far, far short of establishing qualifications to express the proffered opinion herein. I dissent.
Hekbert and P. Brown, JX, concur in the foregoing dissenting opinion.